                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION AT DAYTON

FELICIA WOOD,

        Plaintiff,                                            Case No. 3:18-cv-76

vs.

COMMISSIONER OF SOCIAL SECURITY,                              District Judge Walter H. Rice
                                                              Magistrate Judge Michael J. Newman
       Defendant.
______________________________________________________________________________

       REPORT AND RECOMMENDATION 1 THAT: (1) THE NON-DISABILITY
 FINDING AT ISSUE BE FOUND UNSUPPORTED BY SUBSTANTIAL EVIDENCE, AND
  REVERSED; (2) THIS MATTER BE REMANDED TO THE COMMISSIONER UNDER
  THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR PROCEEDINGS CONSISTENT
              WITH THIS OPINION; AND (3) THIS CASE BE CLOSED
 ______________________________________________________________________________

        This is a Social Security disability benefits appeal. At issue is whether the Administrative Law

Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Supplemental

Security Income (“SSI”). This case is before the Court upon Plaintiff’s Statement of Errors (doc. 9),

the Commissioner’s memorandum in opposition (doc. 10), Plaintiff’s reply (doc. 11), the

administrative record (doc. 6), 2 and the record as a whole.

                                                         I.

        A.         Procedural History

        Plaintiff filed for SSI on September 5, 2014 alleging disability as a result of a number of alleged

impairments including, inter alia, lumbar and cervical degenerative disc disease and bipolar disorder.

PageID 60.

        After initial denial of her applications, Plaintiff received a hearing before ALJ Mark

Hockensmith on June 29, 2016. PageID 80. The ALJ issued a written decision on August 24, 2016

finding Plaintiff not disabled. PageID 55-74. Specifically, the ALJ found at Step Five that, based upon


        1
            Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.
        2
            Hereafter, citations to the electronically-filed record will refer only to the PageID number.
Plaintiff’s residual functional capacity (“RFC”) to perform a reduced range of light work, 3 “there are

jobs that exist in significant numbers in the national economy that [she] can perform[.]” PageID 64-

74.

         Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s non-

disability finding the final administrative decision of the Commissioner. PageID 45-47. See Casey v.

Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely

appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

         B.       Evidence of Record

         The evidence of record is adequately summarized in the ALJ’s decision (PageID 55-74),

Plaintiff’s Statement of Errors (doc. 9), the Commissioner’s memorandum in opposition (doc. 10), and

Plaintiff’s reply (doc. 11). The undersigned incorporates all of the foregoing and sets forth the facts

relevant to this appeal herein.

                                                          II.

         A.       Standard of Review

         The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46 (6th Cir. 2007).

In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574

F.2d 359, 362 (6th Cir. 1978).

         Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence


         3
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most of the time with some
pushing and pulling of arm or leg controls.” 20 C.F.R. § 416.967(b). An individual who can perform light work is
presumed also able to perform sedentary work. Id. Sedentary work “involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job
is defined as one which involves sitting, a certain amount of walking and standing is often necessary in carrying out
job duties.” 20 C.F.R. § 416.967(a).

                                                           2
supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also

exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers

v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 416.920(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;

        2.      Does the claimant suffer from one or more severe impairments?;

        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
                the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

        4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
                work?; and
                                                 3
        5.      Assuming the claimant can no longer perform his or her past relevant work --
                and also considering the claimant’s age, education, past work experience, and
                RFC -- do significant numbers of other jobs exist in the national economy
                which the claimant can perform?

20 C.F.R. § 416.920(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D. Ohio

2001). A claimant bears the ultimate burden of establishing disability under the Social Security Act’s

definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                   III.

        On appeal, Plaintiff argues that the ALJ erred in evaluating the medical opinions of state agency

examining psychologists, Bruce Goldsmith, Ph.D. and Giovanni Bonds, Ph.D. Finding error in the

ALJ’s assessment of Dr. Goldsmith’s opinion, the undersigned would direct that the ALJ consider

Plaintiff’s remaining argument on remand.

        Until March 27, 2017, “the Commissioner’s regulations [that apply to this appeal] establish[ed]

a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec., No. 3:12-cv-119,

2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these medical source opinions

are: (1) treaters; (2) examiners; and (3) record reviewers. Id. Under the regulations then in effect, the

opinions of treaters are entitled to the greatest deference because they “are likely to be . . . most able

to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations[.]” 20 C.F.R. § 416.1527(c)(2).

        A treater’s opinions must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

                                                    4
relationship, supportability of the opinions, consistency of the opinions with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009); see also 20 C.F.R. § 416.1527(c).

        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between the source of the

opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL 374180, at

*2 (July 2, 1996)).

        Dr. Goldsmith issued a medical source opinion after examining Plaintiff and her medical

records on January 27, 2015. PageID 127-41. Relevant to Plaintiff’s appeal, here, are Dr. Goldsmith’s

findings regarding her mental impairments. PageID 138. Dr. Goldsmith concluded that, due to her

affective disorder, Plaintiff was moderately limited in her ability to interact appropriately with the

general public and her ability to accept instructions and respond appropriately to criticism from

supervisors. Id. More specifically, Dr. Goldsmith limited Plaintiff to work that required no more than

superficial interaction with others. Id.

        The ALJ unequivocally accorded Dr. Goldsmith’s opinion “great weight.” PageID 70. In

determining Plaintiff’s RFC, however, the ALJ departed from Dr. Goldsmith’s opinion -- which limited

Plaintiff, as noted, to “superficial” interaction -- and instead found that Plaintiff could have “occasional

interaction with others.” PageID 64. An ALJ need only accept those limitations he or she finds

credible. See Casey v. Sec. of Health and Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993). But,

the ALJ must meaningfully explain why certain limitations are not included in the RFC determination,

especially when, as here, such limitations are set forth in an opinion the ALJ weighs favorably. O’Ryan

v. Comm’r of Soc. Sec., No. 3:14-CV-125, 2015 WL 6889607, at *4 (S.D. Ohio July 30, 2015), report

                                                     5
and recommendation adopted, No. 3:14-CV-125, 2015 WL 4934190 (S.D. Ohio Aug. 18, 2015);

Howard v. Comm’r of Soc. Sec., No. 3:14-CV-364, 2015 WL 8213614, at *4 (S.D. Ohio Dec. 9, 2015),

report and recommendation adopted, No. 3:14-CV-364, 2016 WL 99114 (S.D. Ohio Jan. 7, 2016); see

also SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996); Hann v. Colvin, No. 12-cv-06234-JCS, 2014

WL 1382063, at *22 (N.D. Cal. Mar. 28, 2014); Stoddard v. Astrue, No. 3:09-cv-91, 2010 WL

3723924, at *1 (E.D. Tenn. Feb. 19, 2010); Washington v. Colvin, No. 13–1147–SAC, 2014 WL

4145547, at *3 (D. Kan. Aug. 19, 2014). The ALJ’s failure to provide any explanation regarding the

discrepancy between his RFC and Dr. Goldsmith’s opinion constitutes error.

        Such an error is not harmless because, contrary to the Commissioner’s assertion, “occasional”

and “superficial” are not coterminous. See Lindsey v. Comm’r Soc. Sec., No. 2:18-CV-18, 2018 WL

6257432, at *4 (S.D. Ohio Nov. 30, 2018) (“‘Occasional contact’ goes to the quantity of time spent

with [ ] individuals, whereas ‘superficial contact’ goes to the quality of the interactions”); Hurley v.

Berryhill, No. 1:17-CV-421-TLS, 2018 WL 4214523, at *4 (N.D. Ind. Sept. 5, 2018) (finding

reversible error where the ALJ did not explain why he “accepted the limitation of ‘occasional

interactions’ but not ‘superficial interactions’ from the psychologists’ opinions”); Cote v. Colvin,

No. 16-CV-57-SLC, 2017 WL 448617, at *7 (W.D. Wis. Feb. 2, 2017) (“The ALJ did not explain his

reasons for only limiting the quantity and not the quality or duration of plaintiff's social interaction”).

In finding Plaintiff not disabled, the ALJ relied on responses to hypotheticals he posed to the

Vocational Expert (“VE”) that only limited an individual to “occasional contact.” PageID 102.

Therefore, the ALJ failed to meet his burden at Step Five because the Court cannot discern whether

the additional limitation -- to “superficial contact” -- would preclude substantial gainful employment




                                                    6
in the national economy. 4 Perrine v. Berryhill, No. 1:18-CV-492019, 2019 U.S. Dist. LEXIS 49415,

at *21 (N.D. Ohio Mar. 25, 2019) (finding a distinction between occasional and superficial

necessitating reversal because “[t]he court cannot determine whether the ALJ’s hypothetical [posed

to the VE] adequately incorporated all of Plaintiff's limitations”). In light of all the foregoing, the

undersigned finds reversible error in the ALJ’s analysis of (and partial adoption of) Dr.

Goldsmith’s opinion.

                                                        IV.

        When the ALJ’s non-disability determination is unsupported by substantial evidence, the Court

must determine whether to remand the matter for rehearing or to award benefits. Generally, benefits

may be awarded immediately “if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.” Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990).

The Court may only award benefits where proof of disability is strong and opposing evidence is lacking

in substance, so that remand would merely involve the presentation of cumulative evidence, or where

proof of disability is overwhelming. Faucher, 17 F.3d at 176; see also Felisky v. Bowen, 35 F.3d 1027,

1041 (6th Cir. 1994). In this instance, evidence of disability is not overwhelming, and remand for

further proceedings -- as specifically set forth above -- is proper.

                                                         V.

        IT IS THEREFORE RECOMMENDED THAT: (1) the Commissioner’s non-disability

finding be found unsupported by substantial evidence, and REVERSED; (2) this matter be




        4
          At Step Five, the burden shifts to the ALJ to demonstrate that Plaintiff can perform substantial gainful
employment existing in the national economy. 20 C.F.R. § 416.1520(b)-(g); see also Cruse v. Comm’r of Soc. Sec.,
502 F.3d 532, 539 (6th Cir. 2007). “Testimony from a vocational expert—in response to a hypothetical question—
may constitute substantial evidence that a claimant retains the ability to perform specific jobs, so long as the
hypothetical question accurately accounts for a claimant's physical and mental impairments.” Perrine, 2019 U.S. Dist.
Lexis 49415, at *21 n. 6 (citing Pasco v. Comm’r of Soc. Sec., 137 Fed. App'x 828, 845 (6th Cir. 2005)).
                                                         7
REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings

consistent with this opinion; and (3) this case be CLOSED.



Date:   April 16, 2019                               s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                8
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).




                                                   9
